Case 1:20-cv-00925-JB-LF Document 1-2 Filed 09/11/20 Page 1 of 12




                           Exhibit A
Case 1:20-cv-00925-JB-LF Document 1-2 Filed 09/11/20 Page 2 of 12




                           Exhibit A
Case 1:20-cv-00925-JB-LF Document 1-2 Filed 09/11/20 Page 3 of 12




                           Exhibit A
Case 1:20-cv-00925-JB-LF Document 1-2 Filed 09/11/20 Page 4 of 12




                           Exhibit A
Case 1:20-cv-00925-JB-LF Document 1-2 Filed 09/11/20 Page 5 of 12




                           Exhibit A
Case 1:20-cv-00925-JB-LF Document 1-2 Filed 09/11/20 Page 6 of 12




                           Exhibit A
Case 1:20-cv-00925-JB-LF Document 1-2 Filed 09/11/20 Page 7 of 12




                           Exhibit A
Case 1:20-cv-00925-JB-LF Document 1-2 Filed 09/11/20 Page 8 of 12




                           Exhibit A
Case 1:20-cv-00925-JB-LF Document 1-2 Filed 09/11/20 Page 9 of 12




                           Exhibit A
Case 1:20-cv-00925-JB-LF Document 1-2 Filed 09/11/20 Page 10 of 12




                            Exhibit A
Case 1:20-cv-00925-JB-LF Document 1-2 Filed 09/11/20 Page 11 of 12




                            Exhibit A
Case 1:20-cv-00925-JB-LF Document 1-2 Filed 09/11/20 Page 12 of 12




                            Exhibit A
